Title: To Thomas Jefferson from Joseph Hiester, 24 September 1807
From: Hiester, Joseph
To: Jefferson, Thomas


                        
                            Honord Sir.
                            Philadelphia Septr. 24th 1807.
                        
                        You will have the goodness to pardon the liberty I am about taking in addressing you on a subject, upon which
                            no doubt, you have been heretofore troubled with similar applications—The extreme low state of health of our much–esteemed
                            and worthy, friend Genl. Muhlenberg renders it very probable that the office now in his tenure will very shortly become
                            vacant, by his falling a victim to the disease by which he is attacked—Should this be the Case, and my present application
                            not interfere with any other arrangements which your Excellency May have contemplated making with regard to the
                            disposition of said Office, I will venture (under an expectation of your Excellencys pardon for this Liberty), to nominate
                            to your Consideration My Son John S. Hiester for the Same—Should it so fortune that your Excellency should think
                            favourable of this appication and eventually grant My Son this office, the honor will ever be greatfully acknowledge by
                            your friend—I would not wish to be understood as attempting to interfere with you Excellency’s discharge of his Official
                            duties, but if I May venture to hazard My Opinion, Without incurring the imputation of that presumption, I believe it
                            Would give general satisfaction, as the office has been filled by your Excelleny With a Republican Character, were a
                            Republican appointed by your Excellency to succeed the present worthy possessor, when he shall have bid adieu to all
                            terestrial Scenes—
                        This Charactor as to political principals, My Son has Uniformly born since the completion of his Studies and
                            admission to the Barr—he is now in the thirty fourth year of his age, And in the estimation of a fond father, who timidly
                            ventures to express his Opinion on this point, possessed of some ability which with some experience may render him
                            Competent to the duties of the appointment—
                        He received a liberal education at the College in New Jersey, And has since the Election of Govr. McKean held
                            the office of Prothonotary in Berks County—
                        Some fifteen or eighteen Months ago he intermarried a second time With the eldest daughter of Fredk. A
                            Muhlenberg, And Now resides in the Borough of Reading—
                        Could the wishes of an Affectionate father procure this honor for his Son from your Excellencys hand, My
                            grateful acknowledgements would ever Greet your Excellency
                        I am With the highest respect your Excellencys obedt. Servt.
                        
                            Jos: Hiester
                            
                        
                    